Title: James Madison to Frederic De Peyster, Jr., 31 July 1832
From: Madison, James
To: De Peyster, Frederic Jr.


                        
                            
                                Dr sir
                            
                            
                                
                                    
                                
                                31st July 1832
                            
                        
                        I recd by the last mail your letter of the 19th instant. It was preceded some Days by the volumes
                            containing: "The Published Collections of the N. Y. Historical Society to which it refers. Be so obliging Sir as to
                            tender to the Society my grateful acknowledgements for so valuable a testimony of its regard. I sincerely wish the Society
                            every success in its laudable undertaking and that its example may be followed throughout our union. Such institutions
                            will afford the best aids in preserving the materials otherwise but too perishable from which the history of our country
                            must be formed: a History which if well executed will be superior to the most distinguished in the authenticity of its
                            facts & inferior to none in the lessons which it is the province of history to convey to posterity I thank you
                            sir for the friendly sentiments which your letter expressed & beg you to accept with assurances of my esteem my
                            respectful salutations
                        
                            
                                
                            
                        
                    